Motion granted. The answering affidavits not only-do not comply with the provisions of the rule* adopted October 4,1910, requiring a concise statement of the facts out of which the controversy arose, and the questions of law and fact involved in the appeal, showing that the appeal is a meritorious one, but they fail to deny the allegations of the moving affidavits to the effect that no important exception was taken upon the trial, and that the question is purely one of fact, decided upon conflicting evidence. Present —Jenks, P. J., Burr, Carr, Woodward and Rich, JJ.

 See App. Div. Rules, 2d Dept., Special Rule.— [Rep.